DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 11, 12, and 18 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimosaka (JP 2004 – 537038 A, see provided a copy of translation).
With respect to independent claim 1, Shimokaka teaches in Fig. 1 a method of identifying a virus-containing aerosol see abstract in exhaled breath, comprising: 
receiving an aerosol breath sample via 30; 
concentrating via 110 the aerosol breath sample to produce a concentrated aerosol sample;
 depositing the concentrated aerosol sample onto an infrared-transparent coupon 120; 
disposing the infrared-transparent coupon in an optical path of a spectroscopy system 50; 
detecting via 800 one or more infrared spectral features as disclosed in paragraph [0201] of the concentrated aerosol sample with the spectroscopy system; and 
identifying the virus-containing aerosol as disclosed in paragraphs [0002, 0051, 0058, 0080, and 0086] based on the one or more infrared spectral features.
With respect to dependent claim 5, Shimosaka teaches in paragraphs [0015, 0048] wherein receiving the aerosol breath sample includes receiving a filter containing a breath input from a test subject.
With respect to dependent claim 8, Shimosaka teaches wherein depositing the concentrated aerosol sample includes depositing the concentrated aerosol sample with a precision syringe 110.
With respect to dependent claim 11, in paragraph [0193] Shimosaka teaches wherein identifying the virus-containing aerosol includes training one or more machine learning algorithms based at least in part on one or more infrared spectral features obtained for a plurality of aerosol breath samples.
With respect to independent claim 12, Shimosaka teaches method of identifying a virus-containing aerosol in exhaled breath, comprising: capturing a breath input in an aerosol filter cartridge as disclosed in paragraph [0048; disposing the aerosol filter cartridge in an optical path in a spectroscopy system; detecting one or more infrared spectral features of the breath input with the spectroscopy system; and identifying the virus-containing aerosol based on the one or more infrared spectral features as discussed in the rejection justification to claim 1 above.
With respect to dependent claim 18, Shimosaka teaches in paragraph [0193] wherein identifying the virus-containing aerosol includes training one or more machine learning algorithms based at least in part on one or more infrared spectral features obtained for a plurality of breath inputs.
With respect to independent claim 19, Shimosaka teaches an apparatus for identifying a virus-containing aerosol in exhaled breath, comprising: 
a memory as indicated in paragraph [0193]; an infrared laser source as disclosed in paragraph [0201] ; at least one infrared detector such as a photon detector as disclosed in paragraph [0118], thermal detector, photoacoustic detector or other detector of infrared light; 
a concentrated breath aerosol sample disposed between the infrared laser source and the at least one infrared detector as discussed in the rejection justification to claim 1 above; 
at least one processor 1150 communicatively coupled to the memory, the infrared laser source, the at least one infrared detector, and configured to: detect one or more infrared spectral features of the concentrated breath aerosol sample; and identify the virus-containing aerosol based on the one or more infrared spectral features as discussed in the rejection justification to claim 1 above.
With respect to dependent claim 20, in paragraph [0193] Shimosaka teaches a data structure stored in the memory, wherein the data structure includes one or more machine learning algorithms based at least in part on one or more infrared spectral features obtained for a plurality of concentrated aerosol breath samples, and the at least one processor is further configured to identify the virus- containing aerosol based at least in part on the one or more machine learning algorithms.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
Claims 2, 4, 7, 10, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimosaka, and further in view of Ravishankar (US 2016/0061807 A1).
The teaching of Shimosaka has been discussed above.
With respect to dependent claims 2 and 13, Shimosaka is silent with wherein the spectroscopy system includes a tunable quantum cascade laser.
In paragraph [0021] Ravishankar teaches a tunable QCL. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Shimosaka in order to have a tunable light source for spectrally investigate desire sample. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claims 4 and 15, Shimosaka wherein the spectroscopy system includes a tunable laser such as a diode laser as disclosed in paragraph [0039], a quantum cascade laser as taught by Ravishankar as discussed above, a solid-state laser, a gas laser or other type of laser whose output optical frequency can be electronically or mechanically controlled.
With respect to dependent claim 10, Shimosaka is silent with wherein depositing the concentrated aerosol sample includes bioprinting the concentrated aerosol sample onto a heated infrared-transparent coupon. In paragraph [0033] Ravishankar teaches heat the specimen. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Shimosaka in order to cultivate desired sample by a known method.
With respect to dependent claim 17, Ravishankar teaches in paragraph [0047] wherein the aerosol filter cartridge comprises filter materials configured to capture breath aerosols, the filter materials including at least one of polytetrafluoroethylene, polyvinylidene fluoride, and polyethylene. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Shimosaka in order to capture desired aerosol by a known filter. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 7, as discussed above Ravishankar teaches the same filter and, therefore, teaches, wherein depositing the concentrated aerosol sample includes depositing the concentrated aerosol sample in a spot size within a range of 0.1 mm to 6.0 mm in diameter.
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimosaka, and further in view of Lee (US 2016/0153835 A1).
The teaching of Shimosaka has been discussed above.
With respect to dependent claims 3 and 14, Shimosaka is silent with wherein the spectroscopy system includes an optical frequency comb laser.
	In paragraph [0035] Lee teaches breath analysis and in paragraph [0056] teaches a frequency comb laser. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Shimosaka in order to investigate desired sample with a known light source for spectrally investigation. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimosaka.
The teaching of Shimosaka has been discussed above.
With respect to dependent claims 6 and 16, Shimosaka is silent with wherein the one or more infrared spectral features are between 1724 cm-1 and 1492 cm-1 and  wherein the one or more infrared spectral features are between 500 cm-1 and 4000 cm-1. However, as discussed above Shimosaka teaches infrared optical source. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Shimosaka in order to investigate desired sample with desired wavenumber range. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimosaka, and further in view of Tarara (US 2006/0165606 A1).
The teaching of Shimosaka has been discussed above.
With respect to dependent claim 9, Shimosaka is silent with wherein an ink jet or aerosol jet printer is utilized for depositing the concentrated aerosol sample.
In paragraph [0173] Tarara teaches ink jet printing. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Shimosaka in order to deposit desired sample by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884